Pannelu, Judge.
The judgment appealed from is as follows: “The defendant in the above-stated case having presented a paper denominated ‘Amended motion for new trial’ to the court on the 24th day of July, 1967, seeking to have the same allowed, and it appearing from all of the records of this court that no motion for new trial has been filed in said case, it is, therefore, considered, ordered and adjudged that the said amended motion for new trial which the defendant seeks to file in this court is hereby disallowed.”
The judgment appealed from is not a final judgment under Paragraph (a) (1) of Section 1 of the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18; Code Ann. § 6-701) or a decision, ruling or judgment which “if it had been rendered as claimed for by appellant, would have been a final disposition of the cause or final as to some material party thereto,” under Paragraph (a) (2), nor is it one of those judgments from which an appeal might be entered as set forth in Paragraph (a) (3) of said section.
Accordingly, the appeal must be dismissed.

Appeal dismissed.


Bell, P. J., and Whitman, J., concur.

Submitted Ocotber 4, 1967
Decided October 9, 1967.
Mitchell & Mitchell, Warren N. Coppedge, Jr., for appellant.
Robert L. Vining, Jr., Solicitor General, for appellee.